Citation Nr: 1217544	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO. 08-24 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to an evaluation in excess of 10 percent for irritable colon syndrome.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991 with additional service in the Air Force Reserve until August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the RO in Winston-Salem, North Carolina.

In September 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing in Washington, D.C. A transcript of the hearing has been associated with the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran does not have an acquired psychiatric disorder that is causally related to service.

2. The Veteran has diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal stress.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159. 3.303. 3.310 (2011).

2. The criteria for a 30 percent rating for irritable colon syndrome are approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.113, 4.114, Diagnostic Code 7319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A VCAA letter issued by the RO in February 2005 explained the evidence necessary to substantiate the claim for service connection for PTSD, and VCAA letters dated in April 2005 and July 2005 explained the evidence necessary to substantiate the claims for service connection for PTSD and an increased rating for irritable colon syndrome. The letters also informed the Veteran of his and VA's respective duties for obtaining evidence. Additionally, an April 2006 notice letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). 

VA has a heightened burden of VCAA notification for claims of service connection for PTSD based on in-service personal assault. See Gallegos v. Peake, 22 Vet.App. 329 (2008). VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor. The Veteran should also be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 38 C.F.R. § 3.304(f). In Bradford v. Nicholson, 20 Vet.App. 200 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above. See also Patton v. West, 12 Vet.App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor). 

In correspondence dated in April 2005, the RO requested specific details of the Veteran's claimed personal trauma incident and combat-related incidents which he asserted resulted in PTSD. The letter advised the Veteran to provide specific details about the claimed stressors and to include evidence to support the claimed stressors, such as private physician's reports, any Vet Center treatment, police reports or medical treatment records for the claimed assault or rape, any supporting statements from individuals he may have discussed the incident(s), and/or correspondence the Veteran may have sent to close friends or relatives in which he related information about the incident(s). In April 2005, the Veteran a statement of information in support of his claim for service connection for PTSD; however he provided no evidence to support his claimed stressors.

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains VA treatment records, Social Security Administration (SSA) records, and North Carolina Department of Health and Human Services Disability Determination examination reports, as well as an August 2002 VA mental disorders examination; a March 2006 VA general medical examination; March 2006, April 2011, and November 2011 VA PTSD examinations; and an August 2011 VA stomach examination. 

With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The most recent VA PTSD and stomach examination reports reflect the examiners reviewed the claims file, examined the Veteran, described and evaluated claimed mental disorders, and described and evaluated the current severity of the service-connected irritable colon syndrome. The examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication of the claims.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Merits of the Claims

Service Connection for a Mental Disorder

The Veteran contends that he has PTSD as a result of an in-service sexual assault and/or combat experience from the Gulf War. Having carefully considered the claim in light of the record and the applicable law, the Board finds the preponderance of the evidence is against the claim and the appeal will be denied. 

The Veteran alleges that his mental disorder was caused by a claimed sexual assault or from combat-related activity. However, as to the former, he has described a routine medical screening for prostate symptoms, and his description of this in-service incident to include the prostate screening is not substantiated. As to the alleged sexual assault, and as to the claimed combat related activity, he does not have a mental disorder. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999).

The Court has held that claims for service connection for PTSD includes claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet.App. 1 (2009).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Generally, the occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination. See Zarycki v. Brown, 6 Vet.App. 91, 97-98 (1993). The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records. If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence. See Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. Brown, 9 Vet.App. 389 (1996).

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

Regardless of the factual adjudication of the occurrence of an assault, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. See Gallegos v. Peake, 22 Vet.App. 329 (2008); Patton v. West, 12 Vet.App. 272, 276 (1999); 38 C.F.R. § 3.304(f).  

The Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet.App. 389, 396 (1996). However, the Court subsequently held that its prior categorical statements that after-the-fact medical nexus evidence may not be the basis for corroborating a non-combat stressor are "not operative" in cases for service connection for PTSD based on personal assault, in light of the special evidentiary procedures implemented by VA for adjudication of claims for PTSD based on in-service personal assault, as described above. See Patton, 12 Vet.App. at 280.  

Prior to the receipt of the Veteran's claim submitted in January 2005, 38 C.F.R. § 3.304(f) was amended with specific regard to PTSD claims based upon personal assault, and is now consistent with the holdings of the Court and VA evidentiary procedures, as described above. See 67 Fed. Reg. 10,330 (March 7, 2002), codified at 38 C.F.R. § 3.304(f). The effective date of the amendment was March 7, 2002, the date of its first issuance as a final rule.  

The Veteran's DD-214 revealed that he served as a law enforcement specialist. The record does not indicate that the Veteran participated in combat.

The Veteran's service personnel records revealed satisfactory to excellent marks on performance evaluations for periods of service from August 1987 to April 1991. Performance evaluations dated in December 1990 and June 1991 reported the Veteran was an "Elite Gate Sentry" and a member of his unit's Contingency Security Element, which provided security for distinguished visitors to the Central Command, including the Vice President of the United States, the Central Command Commander-in-Chief, the Chairman of the Joint Chiefs of Staff, the Secretary of Defense, and members of Congress.

The Board has considered in-service clinical evaluations, including PULHES profiles, recorded during active service. See Odiorne v. Principi, 3 Vet.App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

A July 1987 enlistment examination revealed a normal psychiatric evaluation. The Veteran's PULHES was "1" for all categories, indicating a high level of fitness. In a July 1987 report of medical history, the Veteran denied frequent trouble sleeping, depression or excessive worry, loss of memory of amnesia, nervous trouble of any sort, and periods of unconsciousness.

A September 1988 service treatment report showed the Veteran underwent a mental health assessment for an alcohol evaluation following a fight at a noncommissioned officer's club or recreation center two months previously. The Veteran reported he was "addicted to alcohol." He indicated that he received two non-judicial punishment actions ("Article 15's"), including one for destruction of government property and another for denying participation in the destruction of government property. However, the examining medical officer opined that the fight was an "isolated incident" and he did not recommend treatment for alcohol abuse. 

Another September 1988 service treatment note revealed that the Veteran met with the Social Actions Rehabilitation Committee. The examining clinical social worker indicated that the Veteran was referred as a result of an assault charge. She opined that alcohol did not appear to be a significant factor and noted that the Veteran's superiors felt he had an "attitude problem." The social worker reported the assault was an "isolated incident."

Service treatment records indicated that a separation examination was not conducted prior to the Veteran's separation from active service in August 1991.

Nearly 11 years after his discharge from active duty, in a March 2002 VA emergency room note, the Veteran reported he experienced military sexual trauma in his past. His general account of record is that at some point during his service, he felt discomfort in his groin area and was told by a medical care provider that this was caused by the Veteran not having had sexual activity and he was experiencing an accumulation of sperm. He has alleged that when he reported for this treatment, he was prodded in his rectum by two or three individuals, at times reported by the Veteran to have been a medical officer, a noncommissioned officer and an enlisted corpsman. 
However his service treatment records show no mention of any such complaint or indication that a rectal examination was performed in any service treatment record. 

In an August 1999 Social Security Administration (SSA) examination report, the examining physician noted the Veteran was in "good health except for some muscular pain in the cervical and lumbar areas." He noted the Veteran had "[n]o other medical problems."

During an August 2002 VA mental disorders examination, the Veteran complained of sporadic, short-term memory problems for approximately seven years. He denied any depressive symptoms or suicide attempts. He reported that he had a past alcohol problem, but he no longer drank alcohol. The examining physician diagnosed alcohol abuse in remission and noted memory loss was not demonstrated during the examination.

During an October 2002 VA mental health consultation, in addition to reiterating his basic account of the alleged service sexual assault, the Veteran reported that he was sexually assaulted by his aunt when he was in second grade. The Veteran acknowledged intermittent depressive episodes since his service in the Persian Gulf. He reported that he had suicidal ideations in 1994 and placed a revolver in his mouth, but he was unable to pull the trigger. The diagnoses were PTSD related to military sexual trauma and childhood sexual trauma by a relative and alcohol abuse.

During a July 2003 VA mental health consultation, the Veteran reported he had nightmares of his combat experiences in the Gulf War. He indicated that he felt depressed "most all of the time" and related that he had past thoughts of suicide. He stated that he heard voices "all the time" and "they have told me to hurt other people." The Veteran denied abuse and developmental problems from childhood. 

An October 2003 VA mental health treatment note documented the Veteran's complaints of nightmares about "fighting like at war"; however, he reported that he was never at war. He also indicated that he heard voices and denied command hallucinations.

In a February 2005 stressor statement, the Veteran reported that his unit was attacked by SCUD missiles and the base was hit three times from approximately November 1990 to January 1991. He reiterated his essential account of the alleged medical treatment, discussed above. 

In a July 2005 North Carolina Department of Health and Human Services Disability Determination Services psychiatric evaluation report, the examining physician reported that the Veteran appeared "chronically mentally ill." He noted that the Veteran's mother stated that the Veteran seemed to be "on another page than the rest of the world." The Veteran reported frequent auditory hallucinations and vague delusional thoughts. The examining physician diagnosed paranoid-type schizophrenia; a somatization disorder, not otherwise specified; and a personality disorder, not otherwise specified.

In another July 2005 North Carolina Department of Health and Human Services Disability Determination Services evaluation report dated four days after the first report, an examining physician noted that the Veteran reported he had PTSD since service. 

An August 2005 SSA determination amended an earlier SSA determination which was rendered in 1999. The 2005 determination awarded disability for paranoid schizophrenia, another functional psychotic disorder, and anxiety related disorders.

During a March 2006 VA PTSD examination, the physician noted that the Veteran did not "witness and experience a traumatic event that included actual or threatened death or serious injury to himself or others." He opined that the Veteran did not meet the DSM-IV criteria for PTSD because the symptoms, although consistent with PTSD, were secondary to another psychiatric disorder. The diagnoses were a depressive disorder, not otherwise specified, and mixed personality traits.

During a September 2010 hearing, the Veteran testified that he was told that he might have symptoms of PTSD, but he did not have a PTSD diagnosis. However, he also reported that no physicians have related his mental disorder to service. 

In an April 2011 VA PTSD examination report, the examining psychologist noted that he did not review the claims file and he formed his opinion based on an interview of the Veteran, behavioral observations, and review of available medical records.  The examining psychologist opined that it was as least as likely as not that the stressors were adequate to support a diagnosis of PTSD and it was as likely as not that his stated fear of terrorist activity had its onset during military service. With respect to diagnoses and specific etiology opinions, the examiner stated that without access to the claims file, his opinions would resort to mere speculation.

Because the claims folder was not reviewed by the examiner, the Veteran was reexamined in November 2011. The Veteran reiterated his essential accounts described above and added that he was molested several times by an aunt when he was between the ages of approximately five and seven years old. He stated the molestation did not bother him until he was "fondled" by two doctors in the military. 

After interviewing the Veteran and reviewing his claims file, the examining psychologist stated that the Veteran did not have a mental disorder, and that if he did, it was not related to the Veteran's period of active service. She reported that the Veteran did not meet the DSM-IV-TR criteria for PTSD and there was no evidence of significant mental health treatment in his claims file for any disorder other than substance and alcohol use. Although she noted that the Veteran was previously diagnosed with paranoid schizophrenia, she opined that he did not meet the diagnostic criteria specified in DSM-IV-TR. She indicated that alcohol and substance abuse or use was likely a factor in the Veteran's current symptoms; however she was unable to diagnose substance abuse disorder without undue speculation because the Veteran denied a significant history of use.

Service connection is not warranted on a presumptive basis because the evidence does not show that the Veteran had an acquired psychiatric disorder which manifested within one year from his separation from service in August 1991. The nexus requirement of a service connection claim for a psychiatric disorder may be satisfied by evidence that a chronic psychiatric disorder manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. However, the earliest mention of a psychiatric problem was in October 2002, over 11 years after the Veteran was discharged from service. 

When service connection is not established on a presumptive basis, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

The Veteran has undergone a comprehensive VA psychiatric examination which found that he did not have a mental disorder to include PTSD. While the July 2005 state disability examining physician diagnosed paranoid-type schizophrenia; a somatization disorder, not otherwise specified; and a personality disorder, not otherwise specified, the November 2011 VA examiner provided no diagnosis. She opined that the Veteran did not meet the DSM-IV criteria for PTSD and there was no evidence of significant mental health treatment in the claims file for any disorder other than substance and alcohol abuse. She noted that he was previously diagnosed with paranoid schizophrenia, but she opined that he did not meet the criteria for this disorder. 

The Veteran did not report any in-service stressors until he was admitted for nearly 11 years after he was discharged, during March 2002 VA emergency room treatment. Prior to the March 2002 VA treatment note, an August 1999 SSA examiner determined the Veteran was in "good health except for some muscular pain in the cervical and lumbar areas." He noted the Veteran had "[n]o other medical problems." The Veteran did have not any complaints, treatment, or diagnosis of such a disorder in service or for many years thereafter. There was no event, disease, or injury in service to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet.App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

The preponderance of the evidence is against a finding that any current acquired psychiatric disorder is due to any event or injury in service. In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 (1990).


Increased Rating:

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. See Butts v. Brown, 5 Vet.App. 532 (1993).

The Veteran's irritable colon syndrome is rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319. Under Diagnostic Code 7319, a maximum 30 percent rating is warranted where there is evidence of severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319 (2011).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim for an increased rating will be granted on this basis. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). 

In a February 2005 statement, the Veteran reported that in order to effectuate a bowel movement, he had to press on his stomach beneath the ribcage and push his insides downward. He stated that 15 to 20 minutes after manipulating his stomach, his bowels ran. 

In another February 2005 statement, the Veteran's girlfriend wrote that the Veteran had to perform a "very unique and strange procedure" to force his bowels to move. She noted that he pushed his fingers deep into his stomach until it made a noise in order to loosen his bowels so he could use the bathroom. She reported that the Veteran's stool was bloody and occasionally he passed stool that resembled a "jellyfish." 

A July 2005 North Carolina Department of Health and Human Services Disability Determination Services examination report noted the Veteran's complaints of chronic irritable bowel syndrome and pain.

During a March 2006 VA general medical examination, the Veteran reported he had a swollen feeling in his abdomen that increased with any food intake. He described it as a "full[,] uncomfortable feeling" which he had for several years. He acknowledged difficulty with bowel movements and described the need to press on his abdomen to help facilitate bowel movements. He related that his bowel movements tended to be soft with mucous. He reported no solid stool. 

During his September 2010 hearing, the Veteran testified that he had episodes of irritable bowel syndrome twice per day with diarrhea and stomach pain. He noted that he had diarrhea followed by constipation on a daily basis. 

During an August 2011 VA stomach examination, the Veteran reported he had intermittent abdominal discomfort with diarrhea five to six times per day and occasional constipation. 

There is no reason to doubt the Veteran's competency or credibility to report on the severity of his irritable colon syndrome symptoms, which are symptoms readily observed by a layperson. See Barr, 21 Vet.App. at 303; Layno v. Brown, 6 Vet.App. 465, 469 (1994). 

Therefore, with the resolution of reasonable doubt in the Veteran's favor, the criteria for a rating of 30 percent for irritable colon syndrome are met. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.114, Diagnostic Code 7319.

Finally, the Board has considered whether an extraschedular disability rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 
38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service. See Thun v. Peake, 22 Vet.App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). Id. 

There is no evidence that the Veteran's irritable colon syndrome is of such a severity that the schedular criteria are inadequate. Because of the adequacy of the applicable rating criteria, referral for extraschedular consideration is not warranted.


(CONTINUED ON NEXT PAGE)





ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 

A rating of 30 percent for irritable colon syndrome is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


